Citation Nr: 0029579	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-11 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for multilevel 
degenerative changes of the lumbar spine with limitation, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an evaluation in 
excess of 20 percent for the veteran's low back sprain with 
arthritis spur.  In September 2000, the veteran appeared at a 
personal hearing at the RO before the undersigned Veterans 
Law Judge.  On the day of his scheduled hearing, the veteran 
notified the RO that he wished to withdraw his claim for 
entitlement to service connection for a chronic disability 
manifested by chest pains.


FINDINGS OF FACT

The veteran's service-connected multilevel degenerative 
changes of the lumbar spine with limitation is manifested by 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief; it is not productive of pronounced 
intervertebral disc syndrome or ankylosis of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent disability 
evaluation for the veteran's service-connected multilevel 
degenerative changes of the lumbar spine with limitation have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5292, 5293 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran contends that his back disability is more 
disabling than contemplated by the 20 percent evaluation.

At a VA examination dated February 1998, the veteran reported 
intermittent discomfort in his lower back, which was 
aggravated by sneezing, coughing, and especially turning over 
in bed.  It was also aggravated by bending, stooping, and 
lifting.  The veteran wore a working man's belt from time to 
time.  He kept plywood between his mattresses, and had an 
extra firm mattress.  The veteran continued to have back 
discomfort which sometimes caused him to get up in the middle 
of the night.  He denied any lower extremity numbness and 
tingling.  The examination showed the veteran's gait to be 
fairly even without significant limp.  He could walk 
satisfactorily on tiptoes and heels, but reported discomfort 
in the lower back when he did so.  A squat was also performed 
satisfactorily with good symmetry.  He climbed on and off the 
examining table with only mild apparent stiffness.  Flexion 
was 18 inches from toes, extension was to 10 degrees, right 
bending was to 15 degrees, and left bending was to 15 
degrees.  The examiner noted that paraspinal muscle tone in 
the lower back seemed to be slightly increased, but he could 
not feel any persistent spasm.  In a sitting position the 
straight leg maneuver was negative bilaterally.  Hip rotation 
seemed unrestricted and painless also in a sitting position.  
In a supine position, the veteran reported some discomfort 
with both of these maneuvers.  Manual muscle testing of the 
quadriceps at anterior tibial was normal bilaterally.  
Sensory testing appeared to be intact and deep tendon 
reflexes were hypoactive generally, but symmetrically so.  
The diagnosis was low back discomfort, consistent with 
degenerative spondylosis; no evidence of disc herniation.  
The examiner indicated a 30 percent loss of lumbar 
flexibility overall.  (Forward flexion appeared to be limited 
by almost 50 percent, but the examiner indicated that this 
might not be consistent with other aspects of the 
examination.  The examiner believed that the 30 percent 
restriction in flexibility overall would be a reasonable 
estimation of proper decreased mobility).  The veteran 
appeared to have subjective factors, which were consistent 
with his objective findings.  This would be considered 
frequent, mild to slight, increased to moderate category for 
heavy lifting, repeated bending and stooping, as well as very 
prolonged sitting, sneezing.

An August 1998 MRI from Lemoore Naval Hospital revealed 
degenerative disc disease at multiple levels particularly at 
the L4/L5 and L5/S1 levels, focal bulge consistent with disc 
herniation present at L5/S1 and L4/L5 with possible nerve 
impingement on the right at L5/S1, and spinal stenosis at 
L4/L5.

At a September 1998 VA examination the veteran reported 
constant back pain which was aggravated by activity.  His 
activity was limited to short walks of up to one mile a day.  
He also described numbness radiating down the anterior aspect 
of both thighs.  Occasionally his legs buckled and gave way.  
The examiner indicated that there was nothing on the MRI 
which indicated any evidence for sciatic nerve involvement, 
nor had consultation with a neurosurgeon been advised.  The 
examination showed that the veteran walked with a somewhat 
abnormal stance and hyperextended his spine and walked with a 
very slow and deliberate gait.  The veteran located his 
discomfort over the lower lumbar area.  He withdrew with even 
light finger contact of the examiner's fingers.  When the 
veteran was asked to forward flex, he remained in the same 
upward position, at best flexing a few degrees, and this was 
accomplished entirely at the hip level.  He was asked on 
several occasions to attempt to relax and forward flex to the 
extent that he possibly could.  The veteran indicated that 
pain prevented him from moving even more than a few degrees.  
He could extend to at least 20 degrees, although lateral tilt 
was approximately 10 degrees.  He could assume a prone 
position on the examining table, but straight leg raising was 
resistant at approximately 30 degrees.  With the knees flexed 
the hips could be flexed to approximately 100 degrees and 
there was no evidence of any sciatica nerve involvement.  
There was no muscle atrophy or sensory impairment in the 
lower extremities.  Reflexes were rated at 1+ in the lower 
extremities and bilaterally physiological and equal.  There 
was no evidence of any nerve root component of the veteran's 
back complaints.  The diagnosis was multilevel degenerative 
changes of the lumbar spine with limitation beyond what one 
would normally anticipate based on the MRI report alone.  The 
examiner opined that much of the degree of impairment seemed 
to be self-imposed based on very negative opinions rendered 
by the veteran's attending physician regarding MRI findings, 
which the November 1998 examining physician opined were not 
all that unusual for a 42-year old male.

A letter from an administrator with the Lemoore Naval 
Hospital, dated in January 1999, indicated that the veteran 
had been diagnosed with degenerative joint disease and that 
he was being referred for orthopedic care to evaluate his 
lumbar disc protrusions with nerve root compression.
Outpatient treatment record, dated in October and April 1999, 
show that the veteran was seen for back pain; he also 
requested a written statement that he needed back surgery and 
a repeat MRI study.  The records also indicate that the 
veteran requested Darvocet for his back pain, and it was 
noted that he had had physical therapy for his chronic low 
back pain in the past.  The assessment was chronic low back 
pain and degenerative joint disease.

In a September 2000 Travel Board hearing the veteran 
testified that he had constant back pain and, although he had 
had physical therapy, it did not provide any appreciable 
relief of his low back symptoms.  He described low back pain 
radiating down his lower back to his buttocks and down 
through his legs.  He also indicated that he had a pins and 
needles sensation on occasion when he sat down and that his 
legs would fall asleep upon prolonged sitting.  He further 
testified that on occasion his wife must assist him out of 
bed and into the bathroom to take a bath.  The veteran 
indicated that he could not do any heavy lifting and had 
muscle spasms in the low back region approximately twice a 
week.  The veteran also said that he was told by his doctors 
that there was nothing that could be done for his back 
condition other than medication to alleviate the pain.  He 
added that the Naval Hospital would not perform another MRI 
because he was told it would only show that his back was 
getting worse.

The veteran's multilevel degenerative changes of the lumbar 
spine with limitation is rated 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Under that diagnostic code, a 
20 percent disability rating is warranted if the 
manifestations of intervertebral disc syndrome (IDS) are 
"moderate" with "recurring attacks".  A 40 percent rating 
contemplates severe, recurring attacks with intermittent 
relief, and a 60 percent rating, the maximum schedular rating 
provided for IDS, requires a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The Board finds that a 40 percent disability evaluation under 
Diagnostic Code 5293 more appropriately reflects the 
functional impairment experienced by the veteran.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293.  

The September 1998 VA examination showed severe limitation of 
motion of the lumbar spine, and the medical records indicate, 
in the Board's judgment, that the veteran has recurrent 
attacks of symptoms consistent with intervertebral disc 
syndrome, to include low back pain radiating into his lower 
extremities, that are severe in degree.  However, it would 
appear that the veteran does experience some intermittent 
relief and was able to take short walks of up to one mile a 
day.  A recent compensation examination showed ankle reflexes 
of 1 + bilaterally; there is no indication of absent ankle 
jerks.  The overall clinical evidence does not show that the 
veteran's disability is pronounced with objective evidence of 
neurological findings which would warrant an evaluation in 
excess of 40 percent under Diagnostic Code 5293. 

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that: (1) Diagnostic Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The 40 percent evaluation assigned by this decision under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the veteran's limited 
back motion due to pain.  See VAOPGCPREC 36-97.  Other 
factors listed in 38 C.F.R. § 4.45, such as more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, swelling, deformity, or atrophy of disuse such that 
would warrant a rating in excess of that assigned have not 
been demonstrated.

The Board also has evaluated the veteran's condition under 
Diagnostic Code 5010-5292 and 5295.  Diagnostic code 5010, 
traumatic arthritis, substantiated by x-ray findings, is to 
be evaluated as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The maximum rating for limitation of 
motion of the lumbar spine, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, is 40 percent.  The maximum rating 
under the code for lumbosacral strain (5295) is also 40 
percent.  There is no medical evidence of ankylosis or 
complete immobility of the lumbar spine so as to support a 
rating of 50 percent under Code 5289.  The Board has 
considered 38 C.F.R. §§ 4.40, 4.45 and Deluca v. Brown, 8 
Vet. App. 202, 205-206 (1995), but there is no objective 
medical evidence to show or indicate that pain, weakness, or 
any other low back symptoms attributable to the service-
connected disability at issue produces additional functional 
limitation to a degree (i.e., ankylosis) that would support a 
rating in excess of 40 percent under the applicable rating 
criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






ORDER

A 40 percent rating for multilevel degenerative changes of 
the lumbar spine with limitation is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


